PER CURIAM.
Appellant, Calvin Louis Howard, appeals his convictions for burglary of a structure and resisting an officer with violence. We affirm.
Absent proof of actual reliance by the jury, the standard of fairness applies and the burden remains on appellant to prove the alleged error resulted in an unfair trial. See Harrell v. State, 405 So.2d 480 (Fla. 3d DCA 1981).
The record in this case does not reveal a reasonable probability that any extrinsic material could have affected the verdict. See U.S. v. Vasquez, 597 F.2d 192 (9th Cir.1979). Accordingly, we affirm.
Affirmed.